Exhibit 99.1 United States Natural Gas Fund, LP Monthly Account Statement For the Month Ended January 31, 2010 Statement of Income (Loss) Income Realized Trading Gain (Loss) on Futures $ (14,766,118) Realized Trading Gain (Loss) on Swaps (118,991,583) Unrealized Gain (Loss) on Market Value of Futures (147,140,725) Unrealized Gain (Loss) on Market Value of Swaps (61,741,183) Interest Income 82,516 Total Income (Loss) $ (342,557,093) Expenses Investment Advisory Fee $ 2,017,873 Brokerage Commissions 555,116 Tax Reporting Fees 259,000 NYMEX License Fee 88,236 SEC & FINRA Registration Expense 28,300 Non-interested Directors' Fees and Expenses 17,469 Audit Fees 13,589 Prepaid Insurance Expense 1,923 Total Expenses $ 2,981,506 Net Gain (Loss) $ (345,538,599) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 1/1/10 $ 4,525,107,163 Net Gain (Loss) (345,538,599) Net Asset Value End of Period $ 4,179,568,564 Net Asset Value Per Unit (449,500,000 Units) $ 9.30 To the Limited Partners of United States Natural Gas Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended January 31, 2010 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Natural Gas Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
